1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 Opinion Number: ___________

 3 Filing Date: April 8, 2015

 4 NO. 33,237
 5 (consolidated with Nos. 33,238 and 33,245)

 6   GILA RESOURCES INFORMATION PROJECT,
 7   AMIGOS BRAVOS, TURNER RANCH
 8   PROPERTIES, L.P., STATE OF NEW MEXICO,
 9   ex rel. Gary King, Attorney
10   General, and WILLIAM C. OLSON,

11        Appellants,

12 v.

13 NEW MEXICO WATER QUALITY
14 CONTROL COMMISSION,

15        Appellee,

16 and

17   FREEPORT-MCMORAN CHINO MINES
18   COMPANY, FREEPORT-MCMORAN TYRONE,
19   INC., FREEPORT-MCMORAN COBRE
20   MINING COMPANY, and NEW MEXICO
21   ENVIRONMENT DEPARTMENT,

22        Intervenors-Appellees.

23 APPEAL FROM THE WATER QUALITY CONTROL COMMISSION
24 Butch Tongate, Chair
 1   N.M. Environmental Law Center
 2   R. Bruce Frederick
 3   Douglas Meiklejohn
 4   Santa Fe, NM

 5 for Appellant Gila Resources Information Project and Turner Ranch Properties,
 6 L.P.

 7 High Desert Energy + Environment Law Partners
 8 Tracy Hughes
 9 Santa Fe, NM

10 for Appellant Amigos Bravos

11   Water, Environment and Utilities Division
12   Office of the N.M. Attorney General
13   Hector H. Balderas, Attorney General
14   Tannis L. Fox, Assistant Attorney General
15   Santa Fe, NM

16 for Appellant State of New Mexico

17 High Desert Energy + Environment Law Partners
18 Charles F. Noble
19 Santa Fe, NM

20 for Appellant William C. Olson

21   Hinkle Shanor LLP
22   Thomas M. Hnasko
23   Julie A. Sakura
24   Santa Fe, NM

25 for Appellee N.M. Water Quality Control Commission
 1   Modrall, Sperling, Roehl, Harris & Sisk, P.A.
 2   John J. Kelly
 3   Stuart R. Butzier
 4   Emil J. Kiehne
 5   Albuquerque, NM

 6   Gallagher & Kennedy, P.A.
 7   Dalva L. Moellenberg
 8   Anthony (T.J.) J. Trujillo
 9   Santa Fe, NM

10 for Intervenors-Appellees Freeport McMoRan Chino Mines Co., Freeport-
11 McMoRan Tyrone, Inc., and Freeport-McMoRan Cobre Mining Co.

12   N.M. Environment Department
13   Andrew P. Knight, Assistant General Counsel
14   Kathryn S. Becker, Assistant General Counsel
15   Santa Fe, NM

16 for Intervenor-Appellee N.M. Environment Department
 1                                      OPINION

 2 SUTIN, Judge.

 3   {1}   The Attorney General (hereafter the State) and, separately, a group of

 4 appellants comprised of Gila Resources Information Project (GRIP), Amigos Bravos,

 5 Turner Ranch Properties, L.P., and William C. Olson (collectively Gila) appealed the

 6 Water Quality Control Commission’s (the Commission) order adopting a set of

 7 regulations codified at 20.6.7 NMAC (12/1/2013) pertaining to ground water

 8 protection and supplemental permitting requirements for copper mine facilities (the

 9 Regulations). The Commission and, separately, a group of Intervenors-Appellees

10 comprised of Freeport-McMoRan Chino Mines Co., Freeport-McMoRan Tyrone,

11 Inc., Freeport-McMoRan Cobre Mining Co., and the New Mexico Environment

12 Department (collectively Freeport) filed answer briefs. We consolidated three appeals

13 and address both the State’s and Gila’s contentions in this Opinion.

14   {2}   Primarily at issue in this appeal is whether the Regulations adopted by the

15 Commission violate the Water Quality Act (the WQA), NMSA 1978, §§ 74-6-1 to -17

16 (1967, as amended through 2013), and whether the Commission’s reasons for

17 adopting the Regulations were supported by sufficient evidence. We hold that the

18 Regulations do not violate the WQA. Additionally, we conclude that Appellants’

19 various attacks on the Commission’s statement of reasons in support of its adoption
 1 of the Regulations do not warrant reversal. We affirm the Commission’s order

 2 adopting the Regulations.

 3 BACKGROUND

 4 The Significance and Effect of the 2009 Amendments to the WQA

 5   {3}   Prior to 2009, the WQA did not allow the Commission to promulgate

 6 regulations that specified the methods to prevent or abate water pollution.

 7 Accordingly, the Commission, which is required to prevent or abate water pollution,

 8 did so as part of the copper mine permitting process through its “constituent agency,”

 9 the New Mexico Environment Department (NMED). See § 74-6-2(K)(1) (stating in

10 an appropriate context, “constituent agency” means the department of environment);

11 § 74-6-5(A) (stating that the Commission “may require persons to obtain from a

12 constituent agency designated by the commission a permit for the discharge of any

13 water contaminant”). In the permitting process, an applicant was required to propose

14 pollution-control measures to NMED for approval and, if needed, NMED would

15 require specific pollution-control permit conditions. Parties who were adversely

16 affected by the permitting action were entitled to appeal NMED’s decision to the

17 Commission. Section 74-6-5(O).

18   {4}   In 2009 the Legislature amended the WQA to require the Commission to adopt

19 regulations particular to the copper industry that would specify “the measures to be


                                             2
 1 taken to prevent water pollution and to monitor water quality.” Section 74-6-4(K).

 2 Prospective regulations were to be developed by a constituent agency, here NMED,

 3 which was charged with establishing “an advisory committee composed of persons

 4 with knowledge and expertise particular to the [copper] industry . . . and other

 5 interested stakeholders to advise [NMED] on appropriate regulations to be proposed

 6 for adoption by the [C]ommission.” Id. Further, the Legislature mandated that, after

 7 the regulations were adopted, “permits for facilities in that industry shall be subject

 8 to conditions contained in the regulations.” Section 74-6-5(D).

 9 The 2012-2013 Regulation-Making Proceedings

10   {5}   NMED formed two committees to advise it on appropriate regulations to

11 propose to the Commission: a “Copper Rule Advisory Committee” (the advisory

12 committee) and a technical committee. The advisory committee included, among

13 others, representatives from environmental groups (including GRIP and Amigos

14 Bravos), mine owners and operators (including Freeport), and former Ground Water

15 Quality Bureau Chief of NMED, William C. Olson, who was hired by NMED in this

16 instance as a contractor to assist the advisory committee. The two committees met

17 regularly over the course of seven months to review draft language and different

18 approaches to regulating copper mining, and in August 2012, Mr. Olson provided

19 NMED with a draft of copper mine regulations. NMED caused the draft regulations


                                              3
 1 to be edited by instructing Mr. Olson to incorporate modifications that had been

 2 suggested by Freeport, and although Mr. Olson argued that a number of Freeport’s

 3 suggested modifications would violate the WQA, he eventually complied by

 4 incorporating Freeport’s changes into the draft regulations. NMED submitted the

 5 edited version for public comment in September 2012. After holding two public

 6 meetings at which it took public comments on the draft regulations and after meeting

 7 with interested stakeholders, NMED prepared proposed regulations, and in October

 8 2012, NMED petitioned the Commission to adopt its proposed regulations.

 9   {6}   GRIP, Amigos Bravos, and Turner Ranch Properties submitted a response to

10 NMED’s petition in which they argued that the Commission should reject the petition

11 because NMED’s proposed regulations violated the WQA. The Commission voted

12 to accept the petition, assigned a hearing officer to the matter, and scheduled a

13 hearing on the petition to be held in April 2013. Prior to the hearing, the State moved

14 to remand NMED’s proposed regulations to NMED on the ground that the proposed

15 regulations would violate the WQA. On the same grounds, GRIP, Amigos Bravos,

16 and Turner Ranch Properties moved to dismiss the petition. The Commission denied

17 these respective motions.

18   {7}   Additionally, the Commission granted, in part, a pretrial motion by the State

19 to admit portions of the record from a 2007 adjudicatory proceeding titled “In the


                                              4
 1 Matter of Appeal of Supplemental Discharge Permit for Closure (DP 1341) for

 2 Phelps Dodge Tyrone, Inc.” (the Permit Adjudication). Specifically, the Commission

 3 ruled that its February 4, 2009, “Decision and Order on Remand” in the Permit

 4 Adjudication would be admitted at the hearing, while all other portions of the record

 5 from the Permit Adjudication would be excluded so as to avoid confusion and to save

 6 unnecessary expenditure of the Commission’s time and resources. Although it will

 7 be discussed more thoroughly later in this Opinion, the Permit Adjudication and the

 8 2009 Decision and Order on Remand proceeded from this Court’s Opinion in 2006

 9 in Phelps Dodge Tyrone, Inc. v. New Mexico Water Quality Control Commission,

10 2006-NMCA-115, 140 N.M. 464, 143 P.3d 502.

11   {8}   Following further reviews by NMED staff and expert witnesses, NMED edited

12 the proposed regulations and filed a notice of amended petition in February 2013 that

13 included a redlined version of the proposed regulations (the amended regulations),

14 showing all changes. Over the course of ten days in April and May 2013, the

15 Commission held a hearing on NMED’s proposed amended regulations. All of the

16 parties to this appeal presented technical testimony during the hearing. Following the

17 hearing, the hearing officer gave all parties the opportunity to submit written closing

18 arguments and proposed statements of reasons for the Commission’s consideration.

19 Attached to its proposed statement of reasons, NMED proposed additional changes


                                              5
 1 to the amended regulations. We will refer to this draft as the “final proposed

 2 regulations.”

 3   {9}    After reviewing the record including the pleadings, the written testimony,

 4 exhibits, hearing transcript, public comments, and the hearing officer’s orders, and

 5 after hearing final oral arguments from the parties during a public meeting, the

 6 Commission issued its Order and Statement of Reasons (the Order) on September 25,

 7 2013, adopting NMED’s final proposed regulations. The Order, which is the subject

 8 of this appeal, is a 214-page document that includes, among other things, the

 9 Commission’s statement of 1,306 reasons supporting its decision to adopt the

10 Regulations. NMED’s final proposed regulations, to which we refer in this Opinion

11 as “the Regulations,” were codified in December 2013 at 20.6.7 NMAC.

12 Legal Context and Terminology

13   {10}   The objective of the Regulations is “to supplement the general permitting

14 requirements” of the permitting and ground water standards regulations, 20.6.2.3000

15 to .3114 NMAC (12/1/1995, as amended through 8/1/2014), “to control discharges

16 of water contaminants specific to copper mine facilities and their operations to

17 prevent water pollution.” 20.6.7.6 NMAC. In the context of the WQA and the related

18 regulations, the phrase “ground water” refers to “interstitial water which occurs in

19 saturated earth material and which is capable of entering a well in sufficient amounts


                                             6
 1 to be utilized as a water supply[.]” 20.6.2.7(Z) NMAC (8/1/2014). The term

 2 “discharge” means “spilling, leaking, pumping, pouring, emitting, or dumping of a

 3 water contaminant in a location and manner where there is a reasonable probability

 4 that the water contaminant may reach ground water.” 20.6.7.7(B)(18) NMAC.

 5   {11}   Discharge is regulated through a permitting process. See § 74-6-5(A) (stating

 6 that the Commission may require “persons,” i.e, the owner or operator of a copper

 7 mine facility, to obtain a permit for the discharge of any water contaminant (a

 8 discharge permit)). Any person, in this case, a mine owner or operator, who wishes

 9 to discharge “effluent or leachate . . . so that it may move directly or indirectly into

10 ground water” is required to apply to NMED for a discharge permit. 20.6.2.3104

11 NMAC (requiring a discharge permit). The Regulations reiterate this requirement. See

12 20.6.7.8(A) NMAC (“No person shall discharge effluent or leachate from a copper

13 mine facility so that it may move directly or indirectly into ground water without a

14 discharge permit approved by [NMED].”).

15   {12}   Ground water quality standards are provided by 20.6.2.3103 NMAC that

16 specifies the pH range and the maximum concentration of various contaminants

17 applicable to ground water for various uses, including human health, domestic water

18 supply, and irrigation use. For ease of reference in this Opinion, we refer to the

19 standards set forth in 20.6.2.3103 NMAC as “the 3103 standards.” Pursuant to the


                                              7
 1 WQA, NMED is required to deny an application for a discharge permit if, in relevant

 2 part, its approval would violate any provision of the WQA or if “the discharge would

 3 cause or contribute to water contaminant levels in excess of [the 3103 standards]” as

 4 “measured at any place of withdrawal of water for present or reasonably foreseeable

 5 future use.” Section 74-6-5(E)(2), (3).

 6   {13}   “Copper mine facility” refers to “all areas within which copper mining and its

 7 related activities that may discharge water contaminants occurs and where the

 8 discharge will or does take place[.]” 20.6.7.7(B)(13) NMAC. The phrase “copper

 9 mining and its related activities” includes, among other things, open pits, waste rock

10 piles, ore stockpiles, leaching operations, tailings impoundments, and tailings or

11 impacted stormwater. Id. An “open pit” is “the area within which ore and waste rock

12 are exposed and removed by surface mining.” 20.6.7.7(B)(41) NMAC. “Waste rock”

13 is “all material excavated from a copper mine facility that is not ore or clean top soil.”

14 20.6.7.7(B)(65) NMAC. “Tailings” means “finely crushed and ground rock residue

15 and associated fluids discharged from an ore milling, flotation beneficiation[,] and

16 concentrating process”; the “final repository of tailings” is a “tailings impoundment.”

17 20.6.7.7(B)(59), (60) NMAC. “Impacted stormwater” is “direct precipitation and

18 runoff that comes into contact with water contaminants within a copper mine facility




                                               8
 1 which causes the stormwater to exceed one or more of the . . . 3103 [standards.]”

 2 20.6.7.7(B)(29) NMAC.

 3   {14}   “Leaching” refers to the process of “placing acidic leach solution on the tops

 4 and sides of [stockpiles]” of ore and other rock piles such that “[t]he solution

 5 percolates through the piles . . . dissolv[ing] the copper[.]” Phelps Dodge, 2006-

 6 NMCA-115, ¶ 5; 20.6.7.7(B)(33) NMAC (defining a “leach stockpile” as “stockpiles

 7 of ore and all other rock piles associated with mining disturbances that have been

 8 leached, are currently being leached[,] or have been placed in a pile for the purpose

 9 of being leached”). The leach solution is then collected and “pumped to a solvent

10 extraction and electrowinning plant where the copper is removed from the solution.”

11 Phelps Dodge, 2006-NMCA-115, ¶ 5.

12 “Place of Withdrawal” and the Earlier Phelps Dodge Appeals

13   {15}   The phrase “place of withdrawal” in Section 74-6-5(E)(3) is not defined by the

14 WQA nor is it defined in any related regulation. The Legislature’s intended meaning

15 of “place of withdrawal” was the subject of this Court’s discussion in Phelps Dodge,

16 2006-NMCA-115, ¶¶ 2, 7-8, 26-38, in which we considered Phelps Dodge’s appeal

17 from the Commission’s imposition of conditions on its discharge permit for its copper

18 mine. In Phelps Dodge, this Court concluded that while “the [L]egislature meant to

19 capture the concept that clean water that is currently being withdrawn for use, or


                                               9
 1 clean water that is likely to be used in the reasonably foreseeable future, must be

 2 protected[,]” this standard is “difficult to apply to a [copper mine facility because] . . .

 3 it raises the question . . . as to the point at which the [L]egislature intended to measure

 4 compliance . . . . That is, should water quality be measured at the bottom of a waste

 5 rock pile, at the bottom of the mine pit, at wells located at the perimeter boundary of

 6 the mine property, or at some other point or points?” Id. ¶¶ 27-28. Recognizing that

 7 as a Court, and lacking the “technical expertise in hydrology, geology, or other

 8 applicable scientific topics[,]” we were ill-equipped to define “place of withdrawal”

 9 in the context of a copper mine facility, we remanded the matter to the Commission

10 to “create some general factors or policies to guide its determination” of what

11 constituted a “place of withdrawal.” Id. ¶¶ 35-37. In so doing, we offered “no opinion

12 as to whether the Commission should do so by way of rule[-]making or by simply

13 deciding the factors as a part of [a] specific case, or both.” Id. ¶ 35.

14   {16}   On remand from our Phelps Dodge Opinion, in 2007 the Commission held a

15 hearing, and in its February 4, 2009, Decision and Order on Remand referred to

16 earlier in this Opinion identified several factors that NMED should consider in

17 identifying places of withdrawal at the copper mine facility. The Commission’s

18 Decision and Order on Remand required NMED to act consistently with the order in

19 identifying places of withdrawal and appropriate locations at which the effects of the


                                                10
 1 mine’s discharges on ground water were to be measured and required NMED and the

 2 facility to “negotiate” permit conditions that appropriately reduced ground water

 3 contamination at those places of withdrawal.

 4   {17}   In a second appeal, in 2009, Phelps Dodge appealed the Commission’s 2009

 5 Decision and Order on Remand to this Court. During the pendency of that second

 6 appeal, some of the parties, including NMED and Phelps Dodge, sought the

 7 Commission’s permission to depart from the remand order so as to pursue regulatory

 8 solutions to determine places of withdrawal, thereby avoiding further litigation over

 9 the meaning of that phrase. The Commission granted the parties relief from the

10 directives of the Decision and Order on Remand to allow the parties to reach a

11 settlement through various regulatory actions and processes, and Phelps Dodge

12 subsequently withdrew its second appeal. One such regulatory action was the

13 proceeding to establish the Regulations that are at issue in this appeal.

14 The Present Consolidated Appeal

15   {18}   In the consolidated appeal now before us, Gila and the State (Appellants)

16 contend that the Order should be reversed. Although they each present various

17 arguments in support of this overarching contention, the main crux of their respective

18 appeals is that the Regulations violate the WQA by allowing copper mines to pollute

19 ground water wherever the mines operate regardless of whether the ground water is


                                             11
 1 or will be withdrawn for uses that require potable water. Additionally, Appellants

 2 challenge the sufficiency of the evidence supporting aspects of the Order. And finally,

 3 although they approach it differently, Appellants argue that by adopting the

 4 Regulations the Commission improperly circumvented the Decision and Order on

 5 Remand in the Permit Adjudication.

 6   {19}   We conclude that the Regulations do not violate the WQA, and we reject

 7 Appellants’ challenges to the sufficiency of the evidence supporting the

 8 Commission’s decision to adopt the Regulations. We further conclude that the

 9 Decision and Order on Remand had no bearing on the Commission’s authority to

10 adopt the Regulations. We affirm.

11 DISCUSSION

12 Standard of Review

13   {20}   Regulations that have been enacted by an agency “are presumptively valid and

14 will be upheld if [they are] reasonably consistent with the authorizing statutes.” N.M.

15 Mining Ass’n v. N.M. Water Quality Control Comm’n, 2007-NMCA-010, ¶ 11, 141

16 N.M. 41, 150 P.3d 991. “A party challenging [regulations] adopted by an

17 administrative agency has the burden of establishing [their] invalidity[.]” N.M.

18 Mining Ass’n v. N.M. Mining Comm’n, 1996-NMCA-098, ¶ 8, 122 N.M. 332, 924

19 P.2d 741.


                                             12
 1   {21}   This Court will set aside the Commission’s order adopting regulations only if

 2 the order is “(1) arbitrary, capricious[,] or an abuse of discretion; (2) not supported

 3 by substantial evidence in the record; or (3) otherwise not in accordance with law.”

 4 Section 74-6-7(B); see Gila Res. Info. Project v. N.M. Water Quality Control

 5 Comm’n, 2005-NMCA-139, ¶ 16, 138 N.M. 625, 124 P.3d 1164 (stating that an

 6 agency action is arbitrary or capricious “if it is unreasonable or without a rational

 7 basis, when viewed in light of the whole record.” (internal quotation marks and

 8 citation omitted)); Regents of the Univ. of Cal. v. N.M. Water Quality Control

 9 Comm’n, 2004-NMCA-073, ¶ 29, 136 N.M. 45, 94 P.3d 788 (stating that an agency

10 decision is supported by substantial evidence where “relevant evidence that a

11 reasonable mind might accept as adequate” supports the conclusion (internal

12 quotation marks and citation omitted)).

13 The Regulations Do Not Violate the WQA

14   {22}   Appellants make a number of arguments in support of their respective claims

15 that the Regulations violate the WQA. We address these arguments in turn,

16 combining them where it is reasonable to do so in order to avoid duplication. We

17 begin, however, by describing the Regulations, generally.

18   {23}   Because the phrase “place of withdrawal” is not defined in the WQA,

19 designating places of withdrawal is a matter left to NMED’s and the Commission’s


                                              13
 1 expertise. See Phelps Dodge, 2006-NMCA-115, ¶ 37 (recognizing NMED’s authority

 2 to determine the locations of places of withdrawal, subject to the Commission’s

 3 review and authority to define relevant factors). As we recognized in Phelps Dodge,

 4 in determining places of withdrawal, two competing interests are at stake: the need

 5 to protect water sources and the need to allow mining operations, which are “a

 6 necessary and important component of our economy and our modern way of life.” Id.

 7 ¶¶ 27, 29. Further, we recognized that because mining has inevitable environmental

 8 impacts, it would be unrealistic and overbroad to conclude that an entire mining

 9 facility is a place of withdrawal such that water quality standards must be met

10 everywhere within the facility’s boundaries. Id. ¶ 33.

11   {24}   Under the Regulations, the primary method for protecting groundwater during

12 the mine’s operation is through discharge control at each mining “unit,” that is, at the

13 place of each mining-related activity, by containing ground water that exceeds

14 applicable standards. Although the containment strategy may allow ground water

15 underlying certain units to exceed the 3103 standards during mining operations,

16 pursuant to the Regulations, those areas are not available as “places of withdrawal”

17 during mining operations. The effectiveness of the discharge control at each mining

18 unit is determined by monitor wells that are located on the perimeter of each unit, and

19 should a monitor well detect an exceedance of the 3103 standards, the Regulations


                                              14
 1 require emergency repair, corrective action, and, if necessary, abatement measures.

 2 See 20.6.7.30(A) NMAC (governing the contingency requirements for copper mine

 3 facilities in the event of an exceedance of the 3103 standards).

 4   {25}   The Regulations require monitor wells to be installed “as close as practicable

 5 around the perimeter and downgradient1 of each open pit, leach stockpile, waste rock

 6 stockpile, tailings impoundment, process water impoundment, and impacted

 7 stormwater impoundment.” 20.6.7.28(B) NMAC (footnote added). Monitor wells

 8 must be located in such a manner as to “detect an exceedance[] or a trend toward

 9 exceedance[] of the [3103] standards at the earliest possible occurrence, so that

10 investigation of the extent of contamination and actions to address the source of

11 contamination may be implemented as soon as possible.” Id. The prospective

12 locations of a monitor well must be stated in an application for a discharge permit for

13 NMED’s review and must include, among other things, information pertaining to

14 “[t]he ground water flow direction beneath the copper mine facility used to determine

15 the monitoring well locations[], including supporting documentation used to

16 determine ground water flow direction.” 20.6.7.28(A)(2) NMAC. In the event that

17 monitor results reflect that the 3103 standards are exceeded, the Regulations require


         1
18         “Downgradient” means “[t]he direction that ground[]water flows[.]” Ecomii
19 Green Dictionary a to z, http://www.ecomii.com/dictionary/downgradient (last visited
20 Mar. 12, 2015).

                                              15
 1 corrective action, and if NMED determines that a monitor well “is not located

 2 downgradient of or does not adequately monitor the contamination source [that] it is

 3 intended to monitor,” the Regulations require its replacement. 20.6.7.30(A), (B)

 4 NMAC. After the mine closes, the discharge permittee is required by the Regulations

 5 to take a number of steps to ensure continued ground water protection. See generally

 6 20.6.7.33 NMAC (governing the closure requirements applicable to a copper mine

 7 facility); 20.6.7.35 NMAC (governing the post-closure requirements applicable to a

 8 copper mine facility).

 9   {26}   Appellants argue that, in contravention of the WQA, the Regulations create a

10 “point of compliance system” that allows a mine facility to pollute water under the

11 entire mine facility up to a designated point (a point of compliance) at which a

12 monitor well is used to ensure compliance with the 3103 standards. Appellants argue,

13 further, that the Regulations violate the WQA because they allow discharge

14 permittees to pollute ground water underneath a mining facility without regard for

15 places of withdrawal.

16 Point-of-Compliance Argument

17   {27}   We begin by addressing Appellants’ point-of-compliance arguments. In Phelps

18 Dodge, we noted the phrase “point of compliance” as being “a vertical surface located

19 at the hydraulically downgradient limit of the waste management area that extends


                                             16
 1 down into the uppermost aquifer underlying the regulated units[.]” 2006-NMCA-115

 2 ¶ 36 (internal quotation marks and citation omitted). A point of compliance was one

 3 “possible factor[]” this Court suggested that the Commission might consider in

 4 establishing a set of factors that could be used to determine places of withdrawal in

 5 the Permit Adjudication or in future rule-making proceedings. Id. ¶¶ 35-37. In 2009

 6 the Legislature instructed the Commission to establish regulations for the copper

 7 industry based upon scientific and statutory considerations; however, the Legislature

 8 has remained silent on the issue of whether a point-of-compliance system is

 9 appropriate for New Mexico copper mining operations. See § 74-6-4(E), (K).

10   {28}   Whether Appellants’ characterization of the Regulations as a point-of-

11 compliance system is or is not proper is not significant to the outcome of this appeal.

12 Assuming that the Regulations created a system that is properly characterized as a

13 point-of-compliance system, nothing in the WQA prohibited the Commission from

14 doing so. We are unpersuaded by Appellants’ citations to out-of-state statutes and

15 regulations by which they attempt to demonstrate that where legislators intended to

16 create point-of-compliance systems, they did so expressly and/or with certain

17 provisions that are not found in New Mexico’s laws or regulations. We assume, based

18 on our Phelps Dodge discussion, and based on the pervasiveness in other jurisdictions

19 of laws and regulations pertaining to point-of-compliance systems, that our


                                             17
 1 Legislature was aware of the concept of a point-of-compliance system when it vested

 2 the Commission with authority to establish copper mine regulations. Attorney Gen.

 3 v. Pub. Regulation Comm’n, 2011-NMSC-034, ¶ 10, 150 N.M. 174, 258 P.3d 453

 4 (stating that appellate courts presume that the Legislature is fully aware of relevant

 5 statutory and common law). We further assume that had the Legislature intended to

 6 expressly prohibit the Commission from establishing such a system, it would have

 7 done so. Instead, our Legislature chose to leave the decision whether to establish a

 8 point-of-compliance system or an alternative to the expertise of the Commission, and

 9 Appellants’ argument to the contrary, that the WQA prohibits a point-of-compliance

10 system, is not supported by the language of the WQA. We turn now to Appellants’

11 additional arguments that the Regulations violate various specific provisions of the

12 WQA.

13 Places-of-Withdrawal Argument

14   {29}   Section 74-6-5(E)(3) requires NMED to deny any application for a discharge

15 permit if the discharge would cause or contribute to water contaminant levels in

16 excess of the 3103 standards at any place of withdrawal. In turn, the Regulations

17 expressly condition approval of a discharge permit upon the applicant’s compliance

18 with Section 74-6-5(E)(3). See 20.6.7.10(J)(3) NMAC (recognizing that NMED must

19 deny a discharge permit if so required by Subsection E of Section 74-6-5(E)).


                                             18
 1 Nevertheless, although they approach it differently, Appellants argue that the

 2 Regulations violate Section 74-6-5(E)(3) because they permit water pollution without

 3 regard to places of withdrawal.

 4   {30}   Appellants argue that the Regulations violate Section 74-6-5(E)(3) and

 5 disregard this Court’s Phelps Dodge “mandate” because the Regulations do not

 6 provide any basis for identifying places of withdrawal. Rather, Gila argues, the

 7 Regulations permit “extensive ground water pollution at all copper mines so long as

 8 ‘applicable standards’ are met in distant monitoring wells” and they “blindly permit[]

 9 widespread ground water pollution wherever copper mines happen to be located.”

10 The State shares Gila’s view regarding the extent of ground water pollution permitted

11 under the Regulations and argues that the Regulations allow copper mining facilities

12 to pollute ground water underneath “its site up to a certain point, be it a monitoring

13 well . . . or a property boundary.”

14   {31}   Appellants’ argument that, pursuant to our Phelps Dodge Opinion, the

15 Commission was required to include in the Regulations factors to be used in

16 identifying places of withdrawal is premised on a misunderstanding of our holding

17 in Phelps Dodge. In Phelps Dodge, this Court required the Commission, on remand,

18 to create some general factors or policies to guide its determination of the location of

19 places of withdrawal on the mine site; however, “[w]e offer[ed] no opinion as to


                                              19
 1 whether the Commission should do so by way of rule[-]making or by simply deciding

 2 the factors as a part of [the Permit Adjudication].” Phelps Dodge, 2006-NMCA-115,

 3 ¶ 35. The Commission’s Decision and Order on Remand in which the Commission

 4 identified a number of factors to be used by NMED and the mining facility to

 5 establish places of withdrawal at the mine site reflects the Commission’s compliance

 6 with our Phelps Dodge Opinion. The Regulations that are the subject of this appeal

 7 reflect further compliance with our Phelps Dodge Opinion, and as we discuss next,

 8 they reflect compliance with the WQA, insofar as the Commission created a set of

 9 concrete regulations via the rule-making process that specifically protect ground

10 water underlying mine facilities so that areas within a mine facility may become

11 places of withdrawal.

12   {32}   As discussed earlier in this Opinion, nearly three years after our Phelps Dodge

13 Opinion was published, the Legislature amended the WQA to require the Commission

14 to establish regulations particular to the copper mine industry. See § 74-6-4(K).

15 Notably, however, the Legislature did not require the Commission to include in those

16 regulations a list of factors or policies that must be used to determine places of

17 withdrawal. See id. After the 2009 amendments to the WQA, determining the

18 locations of places of withdrawal under Section 74-6-5(E)(3) was, as it always had

19 been, left to the Commission’s discretion. See Phelps Dodge, 2006-NMCA-115, ¶ 35


                                              20
 1 (recognizing that pursuant to Section 74-6-5(E)(3) the Commission must determine

 2 places of withdrawal). In sum, the Commission’s decision not to include in the

 3 Regulations factors or policies to be used for determining places of withdrawal did

 4 not violate the WQA nor did it disregard a “mandate” from this Court.

 5 The Regulations Do Not Permit Widespread Ground Water Pollution

 6   {33}   Next we consider Appellants’ arguments that the Regulations allow widespread

 7 ground water pollution in excess of the 3103 standards under an entire mine facility

 8 up to “distant” monitor wells or even to the property boundary. As discussed later in

 9 this Opinion, and having reviewed the Regulations, we conclude that the notions that

10 the Regulations allow widespread pollution or that they allow a mine facility to

11 pollute ground water underlying the entire facility or that the monitor wells may be

12 “distant” are unfounded or otherwise exaggerated.

13   {34}   Pursuant to the Regulations, all areas within a mine facility except areas that

14 fall within the perimeter of the monitor wells must meet the 3103 standards. See

15 20.6.7.28(B) NMAC (governing the placement of monitoring wells and requiring that

16 the 3103 standards be met at each monitoring well and outside the monitoring-well

17 perimeter). Thus, within a mine facility, any place at or beyond the monitor-well

18 perimeter is water that may now and may in the future be withdrawn for human uses.

19 Accordingly, every place within a mine facility at and beyond the monitor-well


                                              21
 1 perimeters is protected from ground water pollution, and therefore, may be used as

 2 a “place of withdrawal.” See Phelps Dodge, 2006-NMCA-115, ¶ 27 (stating that the

 3 Legislature’s use of the phrase “place of withdrawal” in Section 74-6-5(E)(3)

 4 captured “the concept that clean water that is currently being withdrawn for use, or

 5 clean water that is likely to be used in the reasonably foreseeable future, must be

 6 protected”).

 7   {35}   Appellants’ contentions that the monitor wells would be “distant” from the

 8 mining units or that the monitoring would only occur at the perimeter of the mine

 9 facility, thus allowing the entire area within the mine facility to exceed the 3103

10 standards are not supported by the language of the Regulations. The monitor wells

11 must be placed as close as practicable around the perimeter and downgradient of each

12 mining unit, and the placement of monitor wells and the number of monitor wells that

13 are required at each unit is subject to NMED’s approval. See 20.6.7.28 (A), (B)

14 NMAC. In the hypothetical event that a prospective permittee intended to place

15 monitor wells at a distance that any interested party deemed excessive, that party may

16 raise the issue during the permitting process. See § 74-6-5(G) (“No ruling shall be

17 made on any application for a permit without opportunity for a public hearing at

18 which all interested persons shall be given a reasonable chance to submit evidence,




                                             22
 1 data, views[,] or arguments orally or in writing and to examine witnesses testifying

 2 at the hearing.”).

 3   {36}   We next address Appellants’ arguments regarding the extent to which the

 4 Regulations allow ground water pollution. Having rejected the notion that the

 5 Regulations permit water pollution within the entire boundary of a mine facility, we

 6 focus on the State’s argument that the Regulations violate the WQA because they

 7 allow copper mining facilities to pollute ground water within a unit up to the point

 8 of a monitor well. We also address the related argument, raised by Gila, that the

 9 Regulations “frustrate[] the [WQA’s] basic purpose” because the Regulations permit

10 rather than abate and prevent ground water pollution within mining units.

11   {37}   In promulgating the Regulations, the Commission was acting pursuant to the

12 Legislature’s mandate that it formulate regulations to “prevent or abate water

13 pollution” while simultaneously weighing, among other things, the “social and

14 economic value of the sources of water contaminants” and the “technical

15 practicability and economic reasonableness of reducing or eliminating” them. Section

16 74-6-4(E)(2), (3). Thus, the Commission was required to strike what it deemed to be

17 an appropriate balance between the need to prevent or abate water pollution and the

18 need to create regulations with which the mining industry could reasonably and

19 practicably comply. To the extent that Appellants’ arguments are implicitly based on


                                            23
 1 the premise that the Commission was required by the WQA to establish regulations

 2 that would totally prevent mining operations from polluting ground water, we reject

 3 them. See Phelps Dodge, 2006-NMCA-115, ¶ 33 (recognizing that it is unrealistic to

 4 require that all ground water underlying a mine site meet drinkable standards).

 5   {38}   Appellants cite various provisions of the Regulations pursuant to which the

 6 ground water underlying discrete mining units is not required to meet the 3103

 7 standards to exemplify their point that the Regulations permit ground water

 8 contamination. While the Commission acknowledged that the containment strategy

 9 required by the Regulations may allow ground water underlying certain units to

10 exceed the 3103 standards during mining operations, to say that the Regulations

11 therefore permit ground water contamination goes too far. As noted earlier,

12 containing ground water that exceeds the 3103 standards is the primary method of

13 controlling discharge. Pursuant to the Regulations, each mining unit is governed by

14 requirements that specifically identify the method by which contaminated water is

15 controlled.

16   {39}   For example, Appellants argue that the Regulations permit ground water

17 pollution because, during mining operations and after closure, the 3103 standards do

18 not apply to ground water that is located inside the “ ‘area of open pit hydrologic

19 containment’ and related ‘open pit surface drainage area.’ “ See 20.6.7.24(D) NMAC


                                             24
 1 (“During operation of an open pit, the [3103 standards] do not apply within the area

 2 of open pit hydrologic containment.”). An

 3          “[a]rea of open pit hydrologic containment” means, for an open pit that
 4          intercepts the water table, the area where ground water drains to the
 5          open pit and is removed by evaporation or pumping, and is interior to
 6          the department approved monitoring well network installed around the
 7          perimeter of an open pit[.]”

 8 20.6.7.7(B)(5) NMAC. An “ ‘[o]pen pit surface drainage area’ means the area in

 9 which storm water drains into an open pit and cannot feasibly be diverted by gravity

10 outside the pit perimeter, and the underlying ground water is hydrologically contained

11 by pumping or evaporation of water from the open pit.” 20.6.7.7(B)(42) NMAC.

12 Thus, although it is true that the 3103 standards do not apply to open pits during

13 mining operations, Appellants fail to acknowledge the Regulations’ provision for

14 ground water protection in that area by removing the contaminated water from the

15 open pit. See 20.6.7.33(D) NMAC.

16   {40}   After closure of mining operations, Part 20.6.7.33(D) NMAC of the

17 Regulations requires a permittee to provide a detailed closure plan for open pits that

18 will “minimize the potential to cause an exceedance of” the 3103 standards. Under

19 that part of the Regulations, any water within an open pit that is predicted to flow into

20 the ground water must meet the 3103 standards. 20.6.7.33(D)(2) NMAC. An

21 exception applies only to open pits that are determined to be “hydrologic evaporative


                                              25
 1 sink[s],” meaning that evaporation of the water in the open pit will exceed the inflow

 2 and will, therefore, not flow into the ground water. 20.6.7.33(D)(1) NMAC. Thus,

 3 Appellants’ assertion that the Regulations permit the water from open pits to exceed

 4 the 3103 standards perpetually after closure is inaccurate.

 5   {41}   Gila argues, further, that the Regulations violate the WQA because they permit

 6 widespread ground water pollution above the 3103 standards without requiring the

 7 permittee to apply for a variance. Section 74-6-4(H) provides that under particular

 8 circumstances, the Commission “may grant an individual variance from any

 9 regulation[.]” Nothing in the Regulations purport to alter the Commission’s ability

10 or discretion to grant a variance under Section 74-6-4(H), and having rejected Gila’s

11 premise that the Regulations “permit[] widespread ground water pollution[,]” we

12 decline to consider this argument further.

13   {42}   In sum, Appellants have failed to demonstrate that the Regulations violate any

14 provision of the WQA. Although the Regulations’ provisions are not perfectly

15 protective of ground water underlying a mining facility, the WQA did not require

16 them to be. See § 74-6-4(E). The Commission determined that the Regulations

17 established “efficient measures and clear provisions to prevent and contain ground

18 water contamination[,]” and having reviewed the various at-issue provisions, we

19 cannot conclude that the Commission reached this conclusion in error.


                                              26
 1 Collateral Estoppel Does Not Apply to the Commission’s Rule-Making
 2 Procedure

 3   {43}   Appellants each argue that collateral estoppel precluded the Commission from

 4 “re[-]litigating” or “re[-]adjudicating” facts or issues that were resolved in the

 5 Commission’s Decision and Order on Remand. Yet, the State acknowledges that

 6 issues related specifically to the mine at issue in Phelps Dodge “were not in fact

 7 re[-]litigated in the Commission’s rule[-]making” and that the purpose of rule-making

 8 proceedings that ultimately resulted in the Commission’s adoption of the Regulations

 9 at issue in this appeal was “entirely different” from the purpose of the Commission’s

10 proceedings on remand from our Phelps Dodge Opinion. We disagree with

11 Appellants’ invocation of the doctrine of collateral estoppel in the context of this

12 appeal.

13   {44}   Collateral estoppel bars “the re[-]litigation of . . . facts or issues actually and

14 necessarily determined in [a] previous litigation” where, among other things, the same

15 issue was presented and finally adjudicated in a previous lawsuit between the same

16 parties. Rosette, Inc. v. United States Dep’t of the Interior, 2007-NMCA-136, ¶ 39,

17 142 N.M. 717, 169 P.3d 704. Unlike the Permit Adjudication that involved a dispute

18 between Phelps Dodge Tyrone, Inc. and NMED concerning a single discharge permit,

19 the Commission’s adoption of the Regulations at issue in this case was not an

20 adjudicatory proceeding. Phelps Dodge, 2006-NMCA-115, ¶ 2; see Rauscher, Pierce,

                                                27
 1 Refsnes, Inc. v. Taxation & Revenue Dep’t, 2002-NMSC-013, ¶ 42, 132 N.M. 226,

 2 46 P.3d 687 (recognizing that rule-making and adjudication are characteristically

 3 distinct because, among other things, rule-making affects the rights of a broad class

 4 of individuals, whereas adjudication involves concrete disputes affecting specific

 5 individuals). Because the at-issue rule-making proceeding was not an adjudication,

 6 the principle of collateral estoppel has no bearing on the Commission’s decision to

 7 adopt the Regulations.

 8   {45}   Setting aside the “collateral estoppel” label, it is clear that Appellants’

 9 argument is actually an attack on the Commission’s decision, as stated in the Order,

10 to allow the Phelps Dodge Tyrone mine to operate prospectively under the

11 Regulations instead of under the directives of the Commission’s Decision and Order

12 on Remand. This argument is not persuasive.

13   {46}   The Commission’s Decision and Order on Remand preceded the Commission’s

14 rule-making activity at issue in this appeal. Before the Commission’s Decision and

15 Order on Remand went into effect, and while it was the subject of a pending appeal,

16 the Commission granted the parties in Phelps Dodge relief from the directives of the

17 order, including any directives applicable to determining where, within the Phelps

18 Dodge Tyrone mine facility then at issue, places of withdrawal were located. The

19 Commission’s stated purpose for relieving the parties from the directives of the


                                             28
 1 Decision and Order on Remand was, in relevant part, to allow the parties to achieve

 2 a settlement by allowing the at-issue rule-making process to occur. According to

 3 legislative mandate, after the Regulations were adopted, copper mine permits were

 4 to be subject to the conditions of the Regulations. See § 74-6-5(D) (“After regulations

 5 have been adopted . . . permits for facilities in [the copper] industry shall be subject

 6 to conditions contained in the regulations.”). Thus, contrary to the State’s argument

 7 that the Commission violated the WQA by permitting the Phelps Dodge Tyrone

 8 mining site at issue in Phelps Dodge to operate subject to the Regulations, the

 9 Commission is, in fact complying with Section 74-6-5(D). To the extent that

10 Appellants wish to challenge that mine’s future application for a permit under the

11 Regulations, they may do so in the relevant permit proceedings. See § 74-6-5(G)

12 (requiring a public hearing before a ruling is made on a permit application).

13 The Order Does Not Require Reversal

14   {47}   Appellants argue that because the Commission adopted Freeport’s version of

15 the regulations verbatim, the Order adopting the Regulations should not be afforded

16 deference. Further, the State urges this Court to adopt an alternative version of the

17 Regulations that was submitted jointly by Appellants to which they refer as the “Joint

18 Proposal.” Gila argues that the Order does not support its adoption of the Regulations




                                              29
 1 because many of its 1,388 findings are contrary to law, arbitrary and capricious, and

 2 not supported by substantial evidence. We address these arguments in turn.

 3   {48}   Appellants’ argument that the Order is not entitled to deference derives from

 4 the proposition that courts and administrative agencies acting in an adjudicatory

 5 capacity should avoid “wholesale verbatim adoption of a party’s proposed findings

 6 [of fact] and conclusions” of law. Bernier v. Bernier ex rel. Bernier, 2013-NMCA-

 7 074, ¶ 15 n.4, 305 P.3d 978 (“The practice of full scale verbatim adoption of

 8 extensive requested findings of fact and requested conclusions of law of the

 9 prevailing party . . . can cause this Court on appeal to grant less deference to [them]

10 than is otherwise accorded.”); Nunez v. Smith’s Mgmt. Corp., 1988-NMCA-109, ¶¶ 1,

11 4, 108 N.M. 186, 769 P.2d 99 (indicating that the principle applies as well to

12 administrative agencies acting in their adjudicatory capacity). The State does not cite

13 any authority to show that this principle applies to an agency’s statement of reasons

14 in support of its adopted regulations which are “presumed valid and will be upheld

15 if reasonably consistent with the statutes that they implement.” Wilcox v. N.M. Bd. of

16 Acupuncture & Oriental Med., 2012-NMCA-106, ¶ 7, 288 P.3d 902 (internal

17 quotation marks and citation omitted).

18   {49}   Further, we summarily reject the State’s suggestion that this Court “should”

19 adopt the Joint Proposal. The authority to adopt regulations pertaining to the copper


                                              30
 1 industry was granted exclusively to the Commission by the Legislature. See § 74-6-

 2 4(K). This Court’s authority is limited to reviewing the Regulations, and if called for,

 3 under particular circumstances, setting aside the Commission’s actions. See § 74-6-

 4 7(B).

 5   {50}   We turn now to Gila’s attack on the Order. Gila argues that a number of the

 6 Commission’s reasons for adopting the Regulations should be set aside because they

 7 are based on an incorrect interpretation of the WQA. To the extent that Gila’s

 8 argument in this regard reiterates contentions that were addressed earlier in this

 9 Opinion, we do not address them again.

10   {51}   Gila attacks a portion of the Order adopting Part 20.6.7.21(B) NMAC. Part

11 20.6.7.21(B) NMAC governs the “[e]ngineering design requirements for new waste

12 rock stockpiles[,]” and it enumerates the minimum requirements that must be “met

13 in designing engineered structures for waste rock stockpiles at copper mine facilities

14 unless the applicant or permittee can demonstrate that an alternate design will provide

15 an equal or greater level of containment.” In relevant part, the Commission stated in

16 its reasons for adopting that provision that

17          [an NMED witness] testified that, during mining operations, water use
18          within the mine area would be controlled by the mine operator and that
19          water produced would be used for mining purposes. Consequently,
20          during the period of mine operation, ground water within the mine area,
21          including the area of a waste rock stockpile, would not be available for
22          domestic or agricultural use. [The witness] further testified that,

                                              31
 1          following closure, the area around and under a waste rock stockpile
 2          could become a place of withdrawal of water for domestic or
 3          agricultural use.

 4   {52}   Gila argues that the Commission relied on the foregoing witness testimony to

 5 find that “places of withdrawal are limited to present domestic and agricultural uses

 6 of water that occur somewhere outside the copper mine facility.” Gila does not

 7 demonstrate where, in the record or in the Regulations, the Commission stated that

 8 “places of withdrawal are limited to [areas] . . . outside the copper mine facility.” Nor

 9 can such a finding or provision be reasonably inferred from the foregoing testimony.

10 We do not consider this unsupported argument further. See Rule 12-213(A)(4)

11 NMRA (requiring an appellant to provide record proper citations in support of each

12 argument).

13   {53}   Gila also argues that the witness’s testimony supports a conclusion that the

14 ground water underlying a waste rock stockpile is entitled to protection because it has

15 a reasonably foreseeable future use. Gila’s argument in this regard does not

16 demonstrate a conflict. The Commission found that a new waste rock stockpile that

17 is designed in accordance with Part 20.6.7.21(A) and (B) NMAC will “not typically

18 result in ground water contamination.” Thus, although, according to the witness, the

19 mine will use the underlying ground water for its own purposes, the area underlying

20 waste rock stockpiles could be used as a place of withdrawal after the mining


                                              32
 1 operations because the requisite design of the waste rock stockpiles is expected to

 2 preserve the ground water quality. Therefore, to the extent that Gila contends that the

 3 ground water underlying a waste rock stockpile is entitled to protection, the

 4 Regulations comport with Gila’s contention.

 5   {54}   Gila argues, further, that the Commission’s finding that an NMED witness

 6 “testified that requiring a variance versus approving proven technologies by rule is

 7 a distinction without a difference” was “contrary to law and not based on substantial

 8 evidence.” In support of this argument, Gila claims that the witness was not

 9 competent to testify regarding rule-making or variance proceedings. Contrary to the

10 Rules of Appellate procedure, Gila does not show whether, and if so, where in the

11 record it raised the issue of the competence of NMED’s witness to testify regarding

12 a distinction between a variance and the Regulations. See Rule 12-213(A)(4). We will

13 not search the record to determine whether the argument was raised before or

14 resolved by the Commission, and therefore this argument presents no issue for our

15 review.

16   {55}   Gila also attacks the Order on substantial evidence grounds. On appeal, the

17 party challenging the sufficiency of the evidence supporting an administrative

18 agency’s action “must set forth the substance of all evidence bearing upon the

19 proposition” in the light most favorable to the agency’s decision and “then


                                             33
 1 demonstrate why, on balance, the evidence fails to support the finding made.”

 2 Martinez v. Sw. Landfills, Inc., 1993-NMCA-020, ¶¶ 8-11, 115 N.M. 181, 848 P.2d

 3 1108; see Rule 12-213(A)(3). Instead of presenting its argument in the foregoing

 4 manner, Gila points to the evidence in the record that contradicts the Commission’s

 5 findings and that, in Gila’s view, supported adoption of an alternative version of the

 6 Regulations and repeatedly asserts that “substantial evidence contradicts” various

 7 findings of the Commission.

 8   {56}   Gila’s decisions to omit citations to the evidence in the record that supported

 9 the agency’s decision and to present the evidence in the light most favorable to itself

10 leaves to this Court the task of digging through the voluminous record to determine

11 whether, “on balance, the evidence fails to support the [Commission’s] finding[s].”

12 Martinez, 1993-NMCA-020, ¶ 10; see McNeill v. Burlington Res. Oil & Gas Co.,

13 2007-NMCA-024, ¶ 16, 141 N.M. 212, 153 P.3d 46 (“The question is not whether

14 substantial evidence exists to support the opposite result, but rather whether such

15 evidence supports the result reached.” (internal quotation marks and citation

16 omitted)), aff’d, 2008-NMSC-022, 143 N.M. 740, 182 P.3d 121. This we will not do.

17 Martinez, 1993-NMCA-020, ¶¶ 13, 15 (stating that “it is not the responsibility of the

18 reviewing court to search through the record to determine whether substantial

19 evidence exists to support a finding[,]” recognizing that in a whole record review this


                                              34
 1 Court “should be able to rely entirely on the appellant’s brief-in-chief in canvassing

 2 all the evidence bearing on a finding or a decision,” and noting that “the reviewing

 3 court should [not] have to supplement the appellant’s presentation of the evidence”).

 4 Gila’s substantial evidence arguments do not warrant reversal.

 5   {57}   Gila also argues that the Commission failed to review Appellants’ Joint

 6 Proposal or any of Appellants’ “closing submittals,” and as a result, the Commission

 7 “made numerous erroneous findings in which it mischaracterize[d] . . . Appellants’

 8 . . . recommended [regulation] changes or states that they failed to submit any

 9 recommended changes.” In support of this argument, Gila cites more than 100 of the

10 Commission’s allegedly erroneous findings and hundreds of pages of Appellants’

11 supporting documentation. Apparently Gila’s expectation is that as to each of the

12 100-plus findings, this Court will ferret out the relevant portions from the hundreds

13 of pages of Appellants’ broadly cited documentation to determine whether the

14 Commission’s findings were erroneous. Additionally, having itself notably failed to

15 set out the evidence bearing upon the proposition in the light most favorable to the

16 agency’s decision, Gila admonishes this Court that after we review the record, we

17 must refrain from “supplying the reasons” supporting the Order.

18   {58}   Again, we remind Gila that it is Appellants’ burden in challenging the

19 sufficiency of the evidence to set out all of the evidence bearing on a proposition and


                                             35
 1 to specifically attack contested findings. Martinez, 1993-NMCA-020, ¶ 9; see Rule

 2 12-213(A)(3), (4). Even when undertaking a whole-record review, it is not the duty

 3 of this Court to search through the record seeking the bases for reversal or to re-weigh

 4 the evidence. See Martinez, 1993-NMCA-020, ¶¶ 12-15 (explaining that in a whole-

 5 record review it is incumbent upon the appellant to present “all the evidence bearing

 6 on a finding or a decision, favorable or unfavorable” to show that the evidence

 7 supporting the decision is not substantial “when viewed in the light that the whole

 8 record furnishes” and “it is not the responsibility of the reviewing court to search

 9 through the record to determine whether substantial evidence exists to support a

10 finding” (internal quotation marks and citation omitted)); see also Regents of the

11 Univ. of Cal. v. N.M. Water Quality Control Comm’n, 2004-NMCA-073, ¶ 29, 136

12 N.M. 45, 94 P.3d 788 (stating that in reviewing an agency’s decision, this Court will

13 not re-weigh the evidence). Further, we need not search the record to supply support

14 for the findings in the Order, in the absence of a showing to the contrary, we presume

15 that those findings were correct. Pickett Ranch, LLC v. Curry, 2006-NMCA-082,

16 ¶ 57, 140 N.M. 49, 139 P.3d 209 (“[C]ourts presume regularity and correctness on the

17 part of administrative [agencies.]”).

18   {59}   Additionally, Gila’s assertion that the Commission failed to consider

19 Appellants’ Joint Proposal and their “closing submittals” is directly contradicted by


                                              36
 1 the record. To that end, we observe the Commission’s transcribed deliberations in

 2 which each member of the Commission confirmed that they had reviewed each

 3 party’s “written closing arguments and proposed statements of reason” and during

 4 which the contents of Appellants’ Joint Proposal were reviewed and discussed.

 5   {60}   In sum, Appellants have not demonstrated that the Order provides any basis for

 6 reversal. We conclude that Appellants’ attacks on the Commission’s findings as

 7 unsupported by sufficient evidence or as being contrary to law do not warrant

 8 reversal.

 9 CONCLUSION

10   {61}   We affirm the Commission’s order adopting the Regulations.

11   {62}   IT IS SO ORDERED.



12                                          __________________________________
13                                          JONATHAN B. SUTIN, Judge

14 WE CONCUR:


15 _______________________________
16 MICHAEL E. VIGIL, Chief Judge


17 _______________________________
18 LINDA M. VANZI, Judge



                                              37